Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status 
Claims 1-2, 5-17 are pending.  Claims 14-16 are withdrawn. 
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In regard to claim 17, the limitation “said frustoconical segment is solid and continuous” is considered new matter.  There is no support for this limitation in the claim. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “valve opening member” in claims.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
Claims 1-2, 5-9, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over WO2011/152788 by Gebauer in view of U.S. Patent No. 5,151,116 by Scholz et al. (Scholz); and alternatively further in view of U.S. Patent No. 2833151 by Harvey et al. (Harvey). 
In regard to claims 1 and 5-7, Gebauer teaches a biomolecular chromatography column module stackable with a second chromatography modules (abstract; P1/L5-9; P22/L9-13). A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). Gebauer teaches a column chamber fluidically connected to a column inlet and outlet (abstract; Figure 3a; P7/L6 to P8/L4).  
Gebauer teaches in a separate embodiment that said column inlet and outlet each comprise a valve (P9/L27 to P10/L2; P13/L15 to P14/L4).  Gebauer teaches the valve is capable of moving from a closed position to an open position upon connection of said column inlet or outlet with a column inlet or outlet of a second chromatography module or with an outlet or inlet of a fluidics plate (P9/L27 to P10/L2).  Gebauer teaches the valve blocks a fluid conduit, opens a fluid conduit, and connects two or more fluid conduits (P9/L27 to P10/L2).  Gebauer teaches flow restrictors can close completely or open (P13/L15 to P14/L4).  Gebauer teaches rotary valves in one example (P9/L27 to P10/L2). Gebauer teaches pinch valves in another example as an adjustable restrictor (P14/L5-7). 
It would be readily apparent to one of ordinary skill in the art that valves can be incorporated into Figure 3 because it is a known way to control fluid flow through a system.  See also Boston Scientific v. Cordis, 89 USPQ.2d 1704, 1712 (Fed. Cir. 2009).  Combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness.  It would be obvious to one of ordinary skill in the art at the time the invention was filed to incorporate valves, as taught by Gebauer, throughout the system at desired locations, such as for each column module in order to effectively control fluid flow through the system. 
Gebauer teaches valves in the fluid conduits (P9/L26 to P10/L2).  Gebauer teaches valves control the blocking of a fluid conduit, opening of a fluid conduit or connecting two or more fluid conduits (P9/L26 to P10/L2).  Gebauer does not explicitly teach a spring loaded valve member resting on a valve seat when the valve is in a closed position, upon connected with a column inlet or outlet of a chromatography column module, a valve opening member cause said valve to move to an open position by urging said spring-loaded valve member away from said valve seat; wherein said spring loaded valve member comprises a frustoconical segment, which when the valve is in the closed position is in sealing abutment against a frustoconical bore segment of said column inlet or outlet thereby preventing liquid flow between the chromatography column module and the second chromatography module. 
Scholz teaches a stackable separation module with a column chamber and a valve (abstract; Figure 1; Figure 3; C2/L38 to C5/L5).  Scholz teaches said valve comprises a spring loaded valve member resting on a valve seat when the valve is in the closed position (abstract; Figure 1; Figure 3; C2/L38 to C5/L5); capable of upon connection with a column inlet or outlet of a like chromatography column module a valve opening member causes said valve to move to an open position by urging said valve member away from said valve seat.  Scholz teaches said valve member comprises a frustoconical segment which is in sealing abutment against a frustoconical bore segment of said column inlet or outlet when the valve is in the closed position (abstract; Figure 1; Figure 3; C2/L38 to C5/L5); capable of preventing liquid flow between the chromatography column module and the second chromatography module.   Scholz teaches said valve member is elastic and is intrinsically spring loaded by means of integral projections extending from the valve member and engaging a bore annular rim (abstract; Figure 1; Figure 3; C2/L38 to C5/L5; reading on claim 7).  Scholz teaches spring loaded valves are capable of automatically opening and closing and forming seals in such a way that they do not come in contact with the material being processed (C4/L10-31).  
It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate an elastic spring loaded valve member with frustoconical bore segment, as taught by Scholz, in the apparatus of Gebauer in order to create a sealed environment capable of automatically opening and closing and forming a seal that does not contaminate the column components or materials being processed. 
Scholz teaches a stackable separation module with a column chamber and a valve (abstract; Figure 1; Figure 3; C2/L38 to C5/L5).  Scholz further teaches each of the column inlet and outlet further comprise a valve opening member (abstract; Figure 1; Figure 3; C2/L38 to C5/L5); capable of acting upon said valve of a column inlet or outlet of a like chromatography column module upon connection.  Scholz teaches said valve opening member is integral with said valve member (abstract; Figure 1; Figure 3; C2/L38 to C5/L5; reading on claim 5).  Scholz teaches said valve opening member extends through an outer aperture of said column inlet or outlet (abstract; Figure 1; Figure 3; C2/L38 to C5/L5; reading on claim 6).  Scholz teaches spring loaded valves are capable of automatically opening and closing and forming seals in such a way that they do not come in contact with the material being processed (C4/L10-31).  
It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate a valve opening member integral with the valve member, as taught by Scholz, in the apparatus of Gebauer in order to create a sealed environment capable of automatically opening and closing and forming a seal that does not contaminate the column components or materials being processed. 
Alternatively, it is well known in the art that valves can have a variety of shapes of configurations, including frusto-conical, as shown by Harvey (C1/L28-60).  The change in configuration of shape of a device is obvious absent persuasive evidence that the particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the chromatography module of modified Gebauer to include a frusto-conical valve shape, as taught by Harvey.  An ordinary skilled artisan at the time of the invention would have been motivated to do the foregoing as it is a well known valve shape in the art of fluid delivery and is an accurate means to delivery fluids.
In regard to claims 2 and 5-6, Gebauer further teaches valves in the fluid conduits (P9/L26 to P10/L2).  Gebauer teaches valves control the blocking of a fluid conduit, opening of a fluid conduit or connecting two or more fluid conduits (P9/L26 to P10/L2).  Gebauer does not explicitly teach a valve opening member.  Gebauer does not explicitly teach said valve opening member is integral with said valve member of the second chromatography column (reading on claim 5).
Scholz teaches a stackable separation module with a column chamber and a valve (abstract; Figure 1; Figure 3; C2/L38 to C5/L5).  Scholz further teaches each of the column inlet and outlet further comprise a valve opening member (abstract; Figure 1; Figure 3; C2/L38 to C5/L5); capable of acting upon said valve of a column inlet or outlet of a like chromatography column module upon connection. Scholz teaches said valve opening member is integral with said valve member (abstract; Figure 1; Figure 3; C2/L38 to C5/L5; reading on claim 5). Scholz teaches said valve opening member extends through an outer aperture of said column inlet or outlet (abstract; Figure 1; Figure 3; C2/L38 to C5/L5; reading on claim 6).  Scholz teaches spring loaded valves are capable of automatically opening and closing and forming seals in such a way that they do not come in contact with the material being processed (C4/L10-31).  
It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate a valve opening member integral with the valve member, as taught by Scholz, in the apparatus of Gebauer in order to create a sealed environment capable of automatically opening and closing and forming a seal that does not contaminate the column components or materials being processed. 
In regard to claim 8, Gebauer teaches each column inlet and outlet is an aseptic connector (P18/L11 to P19/L14).  Gebauer teaches each comprises a folded over protective film (P18/L11 to P19/L14); capable of being pulled out together with a corresponding film in an abutting connector. 
In regard to claim 9, Gebauer teaches said folded over protective film releasabily adheres to a flange mounted on, or forming an integral part of, an axially movable or deformable outer side wall surrounding said column inlet or outlet (P18/L11 to P19/L14). 
In regard to claim 13, Gebauer teaches an outer side wall (P21/L6-11).  Gebauer does not explicitly teach the outer side wall is capable of being removed after connection.   In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.").
In regard to claim 17, Scholz teaches the frustoconical segment is solid and continuous (abstract; Figure 1; Figure 3; C2/L38 to C5/L5). 
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over WO2011/152788 by Gebauer in view of U.S. Patent No. 5,151,116 by Scholz et al. (Scholz), as noted above, further in view of U.S. Patent Publication No. 2014/0251448 by Witt et al. (Witt). 
In regard to claims 10-11, modified Gebauer teaches all the limitations as noted above.  Modified Gebauer does not teach said outer side wall is telescopically movable relative to said column inlet or outlet.  Modified Gebauer does not teach said outer side wall comprises a bellows (reading on claim 11). 
Witt teaches a chromatography system with valves (abstract; [0006]).  Witt teaches bellows around valves in order to provide a damping means; and avoid effects of velocity discontinuities associated with opening and closing the valves ([0006]).  Witt teaches said outer side wall is telescopically movable relative to said column inlet or outlet ([0006]).  Witt teaches said outer side wall comprises a bellows ([0006]; reading on claim 11). 
It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate a bellows around a valve which are telescopically movable, as taught by Witt, in the apparatus of Gebauer in order to provide damping and reduce the effects of velocity discontinuities associated with opening and closing valves. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over WO2011/152788 by Gebauer in view of U.S. Patent No. 5,151,116 by Scholz et al. (Scholz) further in view of U.S. Patent Publication No. 2014/0251448 by Witt et al. (Witt), as noted above, further in view of U.S. Patent Publication No. 2013/0094983 by Pelfrey (Pelfrey). 
In regard to claim 12, modified Gebauer teaches all the limitations as noted above.  Modified Gebauer does not teach said bellows is thermoplastic.  
Pelfrey teaches a thermoplastic bellows valve ([0016]).  Pelfrey teaches the 
It would be obvious to one of ordinary skill in the art that a bellows would be made from a thermoplastic material, as taught by Pelfrey, in the apparatus of modified Gebauer as it is a known material for a bellows valve which is pliable and bendable. 
Response to Arguments 
Applicant's arguments filed 8/15/2022 have been fully considered but they are not persuasive. 
In regard to the applicant’s argument regarding the 112a new matter rejection; the Examiner finds the arguments persuasive and has removed the rejection. 
In regard to the applicant’s argument that Scholz does not provide any disclosure of either a frustoconical segment or a frustoconical bore segment much less a valve in sealing abutment against the frustoconical bore segment when closed; the scraper rings of Scholtz do not meet the limitations of frustoconical segment because the rings are not frustoconical, shaped like a truncated cone; the Examiner’s annotations are inaccurate and misrepresent Scholz’s figure; the annotated portion includes multiple components are not frustoconical; the scraper rings do not provide the claimed sealing function of preventing liquid flow between chromatography column modules; the Examiner does not find this persuasive. 
As noted above: Scholz teaches said valve comprises a spring loaded valve member resting on a valve seat when the valve is in the closed position (abstract; Figure 1; Figure 3; C2/L38 to C5/L5); capable of upon connection with a column inlet or outlet of a like chromatography column module a valve opening member causes said valve to move to an open position by urging said valve member away from said valve seat.  Scholz teaches said valve member comprises a frustoconical segment which is in sealing abutment against a frustoconical bore segment of said column inlet or outlet when the valve is in the closed position (abstract; Figure 1; Figure 3; C2/L38 to C5/L5).   
Figure 1 and 3 clearly show a spring-loaded valve member.  Scholz at C4/L10-26 teaches a spring-loaded valve. 
Figure 3 shows 72/71 which read on frustoconical segments. 
The instant specification does not provide a definition of frustoconical.  The Examiner interprets frustoconical under broadest reasonable interpretation in light of the instant specification as “the shape of the frustrum of a cone” (https://en.wiktionary.org/wiki/frustoconical); where a frustrum is “a cone or pyramid whose tip has been truncated by a plane parallel to its base” (https://en.wiktionary.org/wiki/frustum). 
Figure 3 shows 72/71 which are frustoconical in shape; see annotation below. 

    PNG
    media_image1.png
    437
    741
    media_image1.png
    Greyscale

The rings of Scholz are frustoconical and shaped like a truncated cone.  Multiple components are not excluded from reading on the claimed spring-loaded valve member. 
In regard to the applicant’s argument Scholz and Harvey are non-analogous art; Scholz is directed to waste gas cleaning and Harvey is directed to vapor phase chromatography; neither Scholz’s waste gas cleaning or Harvey’s vapor phase chromatography is pertinent to biomolecular chromatography; the Examiner does not find this persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Gebauer teaches biomolecular. 
In response to applicant's argument that Scholz and Harvey are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Scholz is in the field of applicant’s endeavor of stackable chromatography modules.  Harvey is reasonably pertinent to the particular problem with which the applicant was concerned and is related to valve configurations. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA M PEO whose telephone number is (571)272-9958.  The examiner can normally be reached on 9 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARA M PEO/Primary Examiner, Art Unit 1777